
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3372
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To modify the date on which the
		  Administrator of the Environmental Protection Agency and applicable States may
		  require permits for discharges from certain vessels.
	
	
		1.Discharges incidental to normal operation
			 of vesselsSection 2(a) of
			 Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking during
			 the 2-year period beginning on the date of enactment of this Act and
			 inserting during the period beginning on the date of the enactment of
			 this Act and ending on December 18, 2013.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
